Carlisle, J.
The defendant was tried and convicted in the Criminal Court of Fulton County under an accusation in three counts charging him with the possession of non-tax-paid whisky in Fulton County on October 15, 1952, December 26, 1952, and March 21, 1953. He duly petitioned the Superior Court of Fulton County for its writ of certiorari, assigning error on the usual general grounds and two special grounds. The writ duly issued and the trial court made its answer, which was not traversed. In its answer the trial court gave a summary of the evidence adduced upon the trial, and its summary varied in numerous particulars from that included in the petition for certiorari. The superior court overruled the certiorari and the defendant has brought the present writ of error to this court to review the judgment of the superior court.
1. According to the evidence contained in the trial court’s answer to the writ of certiorari the defendant, on the three occasions charged,, was found in possession of large quantities of non-tax-paid whisky in Fulton County. The trial court’s answer was not traversed and is conclusive of what evidence was adduced on the trial. Maddox v. City of Dublin, 18 Ga. App. 499 (89 S. E. 605). It is, therefore, apparent that there is no merit in the exceptions, raised by the petition for certiorari, that the evidence did not authorize the trial court to find the defendant guilty of each of the three counts of the accusation, that the evidence was circumstantial and insufficient to exclude every reasonable hypothesis save that of the defendant’s guilt, and that the evidence did not establish that the crimes were committed in Fulton County. The superior court, consequently, did not err in overruling the petition for certiorari.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.